

EXHIBIT 10.26
AMENDED AND RESTATED ZIONS BANCORPORATION
1996 NON-EMPLOYEE DIRECTORS
STOCK OPTION PLAN
SECTION 1

PURPOSE OF THE PLAN
The Zions Bancorporation Stock Option Plan for Non-Employee Directors (the
“Plan”) is intended to provide a method whereby the non-employee voting
directors (the “Non-Employee Directors”) of Zions Bancorporation (the
“Company”), who are responsible for reviewing and monitoring the performance of
the Company and the performance of the Company’s officers, may be encouraged to
acquire a stock ownership in the Company, thereby promoting the interests of the
Company and all its stockholders. Accordingly, the Company, during the term of
the Plan, will grant Options (as defined in Section 3.2) to the Non-Employee
Directors to purchase shares of the Company’s common stock, subject to the
conditions hereinafter provided.
SECTION 2

ADMINISTRATION OF THE PLAN
2.1.    The Plan shall be administered by the Pension and Benefits Committee
(the “Committee”) which consists of officers of the Company. The Committee shall
keep records of action taken at its meetings.
2.2.    The Committee shall interpret the Plan and prescribe such rules,
regulations and procedures in connection with the operation of the Plan as it
shall deem to be necessary and advisable for the administration of the Plan
consistent with the purposes and terms of the Plan. All questions of
interpretation and application of the Plan, or as to Options granted under the
Plan, shall be subject to the determination of the Committee, which shall be
final and binding.
2.3.    Notwithstanding the above, the selection of the Non-Employee Directors
to whom Options are to be granted, the timing of such grants, the number of
shares subject to any Option, the exercise price of any Option, the periods
during which any Option may be exercised and the term of any Option shall be as
hereinafter provided, and the Committee shall have no discretion as to such
matters.

-1-



--------------------------------------------------------------------------------



2.4.    Notwithstanding anything contained herein to the contrary, no member of
the Committee shall be eligible to receive Options granted under the Plan.
SECTION 3
ELIGIBILITY OF GRANTEES
3.1.    Options shall be granted only to voting Non-Employee Directors of the
Company who are not currently serving as full-time or part-time employees of the
Company or any of its affiliates.
3.2.    Nothing in the Plan, in any option granted under the Plan (“Option”), or
in any Option Agreement (as defined in Section 6.5) shall confer any right to
any person to continue as a Non-Employee Director of the Company or interfere in
any way with the right of the stockholders of the Company or the Company’s Board
of Directors (the “Board”) to elect and remove any Non-Employee Director at any
time, with or without cause.


SECTION 4

STOCK AVAILABLE UNDER THE PLAN
4.1.    The stock to be issued upon exercise of Options granted under the Plan
shall be the Company’s common stock, without par value (“Common Stock”), that
shall be made available either from authorized but unissued Common Stock or from
Common Stock reacquired by the Company, including shares purchased in the open
market. The aggregate number of shares of Common Stock available and reserved
for the grant of Options pursuant to the Plan shall not exceed One Hundred
Thousand (100,000) shares. The limitations established by the preceding sentence
shall be subject to adjustment as provided in Section 11 of the Plan.
4.2.    If any Option granted under the Plan is cancelled by mutual consent or
terminates or expires for any reason without having been exercised in full, the
shares of Common Stock allocable to the unexercised portion of such Option may
again be available for grant under the Plan.
SECTION 5

TYPE OF OPTION
Only “nonstatutory stock options” shall be granted under the terms of the Plan.
For purposes of the Plan, the term “nonstatutory stock options” shall mean an
option which does not qualify under Section 422 or 423 of the Internal Revenue
Code of 1986, as amended.

-2-



--------------------------------------------------------------------------------



SECTION 6

GRANT OF OPTION
6.1.    Each Non-Employee Director shall receive a grant of Options pursuant to
this Plan on the first business day after the date such Plan is approved by the
Company’s stockholders. Thereafter, each Non-Employee Director shall
automatically be granted Options each year on the first business day following
the day of the Annual Meeting of Stockholders of the Company as provided in
Section 6.2.
6.2.    Each Non-Employee Director shall receive, on an annual basis, an Option
to purchase One Thousand (1,000) shares of the Company’s Common Stock, subject
to adjustment only as provided in Section 11 of the Plan. If the number of
shares then remaining available for the grant of Options under the Plan is not
sufficient for each Non-Employee Director to be granted an Option for One
Thousand (1,000) shares (or the number of adjusted shares pursuant to
Section 11), then each Non-Employee Director shall be granted an Option for a
number of whole shares equal to the number of shares then remaining available
divided by the number of Non-Employee Directors, disregarding any fractions of a
share.
6.3.    Except as otherwise provided in this Plan, each annual grant of an
Option shall vest and become exercisable in four equal installments of Two
Hundred Fifty (250) shares beginning six (6) months from the grant date and on
each anniversary of the first vesting date.
6.4.    Subject to Section 9, each Option shall be exercisable for ten
(10) years from the date of grant and shall expire thereafter. An Option, to the
extent exercisable at any time, may be exercised in whole or in part.
6.5.    All Options shall be confirmed by an agreement, or an amendment thereto
(“Option Agreement”), setting forth the terms and conditions which shall apply
to such Options and which shall be executed on behalf of the Company by the
Chief Executive Officer and by the grantee.
SECTION 7

OPTION PRICE
7.1.    The Option price per share shall be One Hundred percent (100%) of the
Fair Market Value (as defined in Section 7.2) of one share of Common Stock on
the date the Option is granted (the “Option Price”).
7.2.    As used in this Plan, the term “Fair Market Value” shall be deemed to be
the closing price of the Company’s Common Stock as reported on the National
Association of Securities Dealers Automated Quotations System (or the principal
United States securities

-3-



--------------------------------------------------------------------------------



exchange registered under the Securities Exchange Act of 1934 on which the
Common Stock is listed at the time) (“NASDAQ”) on the date the Option is
granted. If there is no NASDAQ closing price quotation for such date, then the
Fair Market Value shall be determined by reference to the NASDAQ closing price
quotation for the next preceding day on which a closing price quotation is
reported by NASDAQ.
7.3.    The Option Price shall be subject to adjustment only as provided in
Section 11 of the Plan.
SECTION 8

EXERCISE OF OPTIONS
8.1.    A Non-Employee Director electing to exercise an Option shall give
written notice to the Company of such election and of the number of shares of
Common Stock he or she has elected to purchase, in such form as the Committee
shall have prescribed or approved, and shall at the time of exercise tender the
full Option Price of the shares of Common Stock he or she has elected to
purchase.
8.2.    The Option Price shall be paid in full upon exercise and shall be
payable in cash in United States dollars (including check, bank draft or money
order); provided, however, that in lieu of cash, the person exercising the
Option may pay the Option Price in whole or in part by delivering to the Company
shares of the Common Stock owned by him or her and having a fair market value on
the date of exercise equal to the cash Option Price applicable to his or her
Option or by any other method as the Committee may provide from time to time,
except that (i) any portion of the Option Price representing a fraction of a
share shall in any event be paid in cash and (ii) no shares of the Common Stock
which have been held for less than six (6) months may be delivered in payment of
the Option Price of an Option. Delivery of shares may also be accomplished
through the effective transfer to the Company of shares held by a broker or
other agent.
8.3.    Notwithstanding the provisions of Section 8.2 above, the exercise of the
Option shall not be deemed to occur and no shares of Common Stock will be issued
by the Company upon exercise of the Option until the Company has received
payment of the Option Price in full.
8.4.    Promptly after receiving payment of the Option Price of the shares of
Common Stock as to which an Option is exercised, the Company shall deliver to
the Non-Employee Director or to such other person as may then have the right to
exercise the Option or as directed by the Non-Employee Director or such other
person a certificate or certificates for the Common Stock for which the Options
have been exercised.
8.5.    A grantee shall have no rights as a stockholder with respect to any
shares covered by his or her Option(s) until such Common Stock has been paid for
in full and issued to such

-4-



--------------------------------------------------------------------------------



person. No adjustments shall be made for dividends (ordinary or extraordinary),
whether in cash, securities or other property, or distributions or other rights,
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 11 hereof.
8.6.    Payment of the Option Price with shares of Common Stock shall not
increase the number of shares of Common Stock which may be issued under the Plan
as provided in Section 4 above.
8.7.    Notwithstanding any provision of the Plan or any provision or limitation
in any Option to the contrary, if there occurs a “Change of Control” of the
Company (as defined below), then all outstanding Options held by grantees who,
at the time of the Change in Control are Non-Employee Directors, may be
exercised with respect to all shares of Common Stock subject thereto at any time
following the occurrence of such Change of Control of the Company until the
expiration date specified in the applicable Option Agreement. As used herein, a
“Change of Control” shall mean:
(a)    any Person (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes the
Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities
(“Outstanding Company Voting Securities”); provided, however, that the event
described in this subsection (a), shall not be deemed a Change in Control by
virtue of any of the following acquisitions: (i) by the Company or any
corporation controlled by the Company, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) below), (v) pursuant to
any acquisition by a Non-Employee Director or any group of persons including a
Non-Employee Director (or any entity controlled by a Non-Employee Director or
any group of persons including you), (vi) a transaction (other than one
described in subsection (c) below) in which Outstanding Company Voting
Securities are acquired from the Company, if a majority of the Continuing
Directors (as defined in subsection (b) below) approve a resolution providing
expressly that the acquisition pursuant to this clause (vi) does not constitute
a Change in Control under this subsection (a) for any or all purposes of the
Plan or (vii) any acquisition by a Person of 20% of the Outstanding Company
Voting Securities as a result of an acquisition of common stock of the Company
by the Company which, by reducing the number of shares of common stock of the
Company outstanding, increases the proportionate number of shares beneficially
owned by such Person to 20% or more of the Outstanding Company Voting
Securities; provided, however, that if a Person shall become the beneficial
owner of 20% or more of the Outstanding Company Voting Securities by reason of a
share acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any

-5-



--------------------------------------------------------------------------------



additional shares of common stock of the Company, then such acquisition shall
constitute a Change in Control;
(b)    individuals who, on April 26, 2002, constitute the Board (“Continuing
Directors”), cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to such date whose
election or nomination for election was approved by a vote of at least a
majority of the Continuing Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be a Continuing Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be a Continuing Director;
(c)    the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 95% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination are Continuing Directors (any Business Combination which
satisfies all of the criteria specified in (i), (ii) and (iii) above shall be
deemed to be a “Non-Qualifying Transaction”); provided, however, that if
Continuing Directors constitute a majority of the Board immediately following
the occurrence of a Business Combination, then a majority of Continuing
Directors in office prior to the Consummation of the Business Combination may
approve a resolution

-6-



--------------------------------------------------------------------------------



providing expressly that such Business Combination does not constitute a Change
in Control under this subsection (c) for any and all purposes of the Plan;
(d)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(e)    the consummation of an agreement (or agreements) providing for the sale
or disposition by the Company of all or substantially all of the Company’s
assets other than a sale or disposition which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent 50% or more of the combined voting power of the Company or such
surviving entity outstanding immediately after such sale or disposition.


SECTION 9

RESTRICTIONS ON TRANSFERABILITY OF OPTIONS
9.1.    No Option shall be assignable or transferable by the grantee, and no
right or interest of any grantee shall be subject to any lien, obligation or
liability of the Non-Employee Director except by Will, or if the Grantee dies
intestate, by the laws of descent and distribution of the state of domicile of
the grantee at the time of death. All Options shall be exercisable during the
lifetime of the grantee only by the grantee or the grantee’s guardian,
conservator or legal representative. Notwithstanding the immediately preceding
sentence, subject to the requirements of applicable law or any stock exchange, a
Non-Employee Director may transfer any Options granted to him pursuant to the
Plan to one or more of his or her immediate family members or to trusts
established in whole or in part for the benefit of the Non-Employee Director
and/or one or more of such immediate family members. During the lifetime of the
Non-Employee Director, Options shall be exercisable only by the Non-Employee
Director or by the immediate family member or trust to whom such Options have
been transferred in accordance with this Section 9.1.
9.2.    If a grantee ceases to be a Non-Employee Director of the Company for any
reason prior to a Change in Control, any outstanding Options held by the grantee
shall be exercisable according to the following provisions:
9.2.1.    If a grantee ceases to be a Non-Employee Director of the Company for
any reason other than disability, death or retirement, any outstanding Options
held by such grantee shall terminate as of the date on which the grantee ceases
to be a Non-Employee Director of the Company;
9.2.2.    If, during his or her term of office as a Non-Employee Director, a
grantee dies or becomes unable to serve as a director of the Company due to
physical

-7-



--------------------------------------------------------------------------------



and/or mental disability, any outstanding Options held by the grantee, which are
exercisable by the grantee immediately prior to his or her death or disability,
shall be exercisable at any time prior to the expiration date of such Options or
within one (1) year after the date of the grantee’s disability or death,
whichever period is longer, by the grantee’s guardian, conservator, legal
representative, executor or administrator, unless the grantee’s Will
specifically disposes of such Option, in which case such exercise shall be made
only by the recipient of such specific disposition. If a grantee’s legal
representative or the recipient of a specific disposition under the grantee’s
Will shall be entitled to exercise any Option pursuant to the preceding
sentence, such representative or recipient shall be bound by all the terms and
conditions of the Plan and the applicable Option Agreement which would have
applied to the grantee.
9.2.3.    Upon the retirement of a Non-Employee Director on or after April 26,
2002, any outstanding Options held by the grantee and which are exercisable by
the grantee immediately prior to his or her retirement, shall be exercisable at
any time prior to the expiration date of such Options or within three (3) years
after the date of the grantee’s retirement, whichever period is shorter.


SECTION 10
AMENDMENT OR TERMINATION OF THE PLAN
The Board may at any time terminate, annul, amend, modify or suspend the Plan,
subject to the following conditions:
10.1.    No termination of the Plan shall terminate any outstanding Options
granted under the Plan.
10.2.    No amendment of the Plan shall be made without stockholder approval if
stockholder approval of the amendment is at the time required for Options under
the Plan to qualify for the exemption from Section 16(b) of the Exchange Act
provided by Rule 16b-3, or any successor Rule, or by the rules of any stock
exchange on which the Common Stock may then be listed.
10.3.    The Board cannot amend, modify, suspend, or terminate the Plan in such
a way that materially adversely affects any Options previously granted under the
Plan without the consent of the grantee.
10.4.    Without the approval of the stockholders of the Company, no amendment
or modification shall be made by the Board that:
10.4.1.    Increases the maximum number of shares as to which Options may be
granted under the Plan;

-8-



--------------------------------------------------------------------------------



10.4.2.    Alters the method by which the Option Price is determined;
10.4.3.    Extends any Option for a period longer than 10 years after the date
of grant;
10.4.4.    Materially modifies the requirements as to eligibility for
participation in the Plan;
10.4.5.    Provides for the administration of the Plan by a Committee that is
not composed entirely of officers of the Company who are not eligible to
participate in the Plan;
10.4.6.    Causes the Options granted under the Plan not to qualify for the
exemption provided by Rule 16b-3, or any successor Rule; or
10.4.7.    Alters this Section 10 so as to defeat its purpose.
10.5.    Notwithstanding anything contained in this Section 10 or any other
provision of the Plan or any Option Agreement, the Board shall have the power to
amend the Plan in any manner deemed necessary or advisable for the Options
granted under the Plan to qualify for the exemption provided by Rule 16b-3 (or
any successor rule relating to exemption from Section 16(b) of the Exchange
Act), and any such amendment shall, to the extent deemed necessary or advisable
by the Board, be applicable to any outstanding Options theretofore granted under
the Plan notwithstanding any contrary provisions contained in any Option
Agreement. In the event of any such amendment to the Plan, the holder of any
Option outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability of such Option, execute a conforming amendment
in the form prescribed by the Committee to their Option Agreement within such
reasonable time as the Committee shall specify in such request. Pursuant to this
provision, the Board may take any action with respect to this Plan or any Option
granted hereunder that may be taken by the Committee if it determines, in its
sole discretion, that such action should be taken by the Board, rather than by
the Committee, in order for the Options or the exercise thereof to qualify for
the exemption provided by Rule 16b-3 (or any successor rule relating to
exemption from Section 16(b) of the Exchange Act).


SECTION 11
CHANGES IN CAPITALIZATION
11.1.    In the event that the shares of stock of the Company, as presently
constituted, shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares or otherwise) or if the number of such shares of
stock shall be increased through the payment of a stock dividend, then, subject
to the provisions of Section 11.3 below, the Committee may make such
substitution for or addition

-9-



--------------------------------------------------------------------------------



to each share of stock of the Company which was theretofore appropriated, or
which thereafter may become subject to an Option under the Plan, the number and
kind of shares of stock or other securities into which each outstanding share of
the stock of the Company shall be so changed or for which each such share shall
be exchanged or to which each such share shall be entitled, as the case may be.
Outstanding Options shall also be amended as to price and other terms, as may be
necessary to reflect the foregoing events.
11.2.    Fractional shares resulting from any adjustment in Options pursuant to
this Section 11 shall be rounded up to the nearest whole number.
11.3.    To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive.
Notice of any adjustment shall be given by the Company to each holder of an
Option which shall have been so adjusted.
11.4.    The grant of an Option pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganization or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate or to sell or transfer all or any part of
its business or assets.
11.5.    Except as expressly provided herein, no issuance by the Company of
shares of any class, or securities convertible into or exchangeable for shares
of any class shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Common Stock subject to any grant of
Options.


SECTION 12

MISCELLANEOUS
12.1.    Each Option under the Plan shall be subject to the requirement that if
at any time the Committee shall determine that the listing, registration or
qualification of any shares issuable or deliverable thereunder upon any stock
exchange or under any applicable law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition thereof,
or in connection therewith, no such Option may be exercised or shares issued or
delivered unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.
12.2.    The Committee’s determinations under the Plan need not be uniform and
may be made by it selectively among persons who receive, or are eligible to
receive, Options (whether or not such persons are similarly situated).

-10-



--------------------------------------------------------------------------------



12.3.    All rights and obligations under the Plan shall be construed and
interpreted in accordance with the laws of Utah without giving effect to
principles of conflict of laws.
12.4.    If any of the provisions of this Plan or any Option Agreement is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby; provided that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.
12.5.    Except as expressly provided therein, neither the Plan nor any Option
Agreement shall confer on any person other than the Company and the grantee of
any Option any rights or remedies thereunder.
12.6.    The terms of this Plan shall be binding upon and inure to the benefit
of the Company and its successors and assigns.


SECTION 13

EFFECTIVE DATE AND DURATION OF PLAN
The Plan shall become effective upon approval by the affirmative vote of the
holders of a majority of the Common Stock present in person or by proxy and
entitled to vote at a duly called and convened meeting of the Company’s
stockholders. If such approval is obtained at the Annual Meeting of Stockholders
in 1996, the Plan shall be effective on the date of such meeting, the first
Options shall be granted on the first business day thereafter and the last
Options granted under this Plan shall be granted on the first business day after
the Annual Meeting of Stockholders in 2005.
APPROVED AND ADOPTED BY THE SHAREHOLDERS ON 26 April 1996.



-11-

